Dear Mayor Saia:
You inquire whether you as Mayor of a Lawrason Act municipality may accept the lowest quote on an insurance package without the approval of the Board of Aldermen. We respond in the negative, for the following reasons.
The Board of Alderman, as legislative branch of the municipality, is authorized to incur debt. LSA-R.S. 33:361(B). While the Mayor may sign contracts on behalf of the municipality, (LSA-R.S.33:404(4)), he may not enter into such a contract and incur debt without the approval of the board.
The Board's legislative powers include control over the municipal fisc, and their express or implicit authorization is required for all public expenditures. The mayor cannot supersede the Board's fiscal control unilaterally. Smith v. Town of Vinton,209 La. 587, 25 So.2d 237 (La. 1946).
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Joseph Saia Mayor, Town of Lockport 710 Church Street Lockport, LA
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL